DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of claims 1-11 without traverse in the reply filed September 21, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image former configured to create an ultrasound image” and “a position estimator configured to use an ultrasonic wave” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor (US Patent No 10349917 B2) in view of Krueker (US Patent No 20180229053 A1) and Irisawa (US Patent No 10492693 B2).
Regarding claim 1, Boctor teaches an ultrasound imaging apparatus ((col. 6 line 40) an ultrasonic imaging system) comprising,
a transmitter configured to transmit to a subject, an ultrasonic signal being beamformed through an ultrasound probe, a receiver configured to beamform and receive a reflected ultrasonic wave from an imaging area irradiated with the ultrasonic signal ((col. 1 lines 46-51) ultrasound system includes an ultrasound probe, and an ultrasound signal processor configured to communicate with the ultrasound probe to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses; (col. 6 line 57) transmit and receive beamformers)
an image former configured to create an ultrasound image of the imaging area, from the reflected ultrasonic wave received by the receiver ((col. 38 lines 48-51) A clinical ultrasound receiver can be used to receive photoacoustic data, and this configuration eases image registration between the photoacoustic image and the ultrasound image) and 
a position estimator configured to use an ultrasonic wave, the ultrasonic wave being received during a time when the ultrasonic signal is not transmitted from the transmitter, to estimate position information of the ultrasonic source ((col. 1 lines 52-61) a positioning system configured to communicate with the ultrasound signal processor to provide probe position information to the ultrasound signal processor. The positioning system is configured to determine a first position of the ultrasound probe relative to a region of interest and a second position of the ultrasound probe relative to the region of interest, the second position of the ultrasound probe being translated with respect to the first position of the ultrasound probe. The ultrasound signal processor is further configured to coherently sum, utilizing the probe position information, at least one of the plurality of ultrasonic echo signals while the ultrasound probe is in the first position with at least one of the plurality of ultrasonic echo signals while the ultrasound probe is in the second position to provide a synthetic aperture that is larger than a physical aperture of the ultrasound probe).
Boctor fails to teach an ultrasonic source inserted into the subject and wherein the position estimator analyzes a false image generated by the ultrasonic wave emitted from the ultrasonic source outside the imaging area, to estimate the position information of the ultrasonic source with respect to the imaging area.
However, Krueker teaches wherein the position estimator analyzes a false image generated by the ultrasonic wave emitted from the ultrasonic source outside the imaging area, to estimate the position information of the ultrasonic source with respect to the imaging area ([0013] The tool imaging machine generates a seed distribution image of projected locations of the radioactive seeds within the diseased tissue that may include one or more false projected locations. For purposes of the present invention, the phrase ‘seed distribution image of projected locations” broadly encompasses an image of tissue image projections of resting locations of the radioactive seeds in the diseased tissue. Any false projected location(s) included within the tissue image projections include one or more false negative projected locations derived from a poor visibility level of radioactive seed(s) and/or one or more false positive projected locations derived from image artifact(s); [0015] the combination of the tracked seed distribution map and the seed distribution image may broadly encompass an application of a distance metric between the tracked seed distribution map and the seed distribution image for (1) confirming one or more of the projected locations).
Boctor and Krueker are considered analogous because both disclose systems that include ultrasound images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to analyze a false projection derived from image artifacts in order to determine position information.	Boctor in view of Krueker fails to teach an ultrasonic source inserted into the subject.
However, Irisawa teaches an ultrasonic source inserted into the subject ((col. 3 lines 53-58) a photoacoustic signal processing device, a photoacoustic signal processing system, and a photoacoustic signal processing method which, when recognizing the position of an inserted object inserted into a subject using a photoacoustic image, display the photoacoustic image so as to allow determination of whether or not the inserted object drawn on the photoacoustic image is directly below a probe).
Boctor and Irisawa are considered analogous because both disclose ultrasound imaging apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an ultrasonic source inserted into the subject.
Regarding claim 2, Boctor teaches wherein the position information includes any of a depth of the ultrasonic source, a distance up to the imaging area, and an arrival direction toward the imaging area ((col. 7 lines 63-65) the probe position information of the synthetic aperture ultrasound system 100 has an accuracy in an axial direction towards the region of interest).
Regarding claim 3, Boctor fails to teach wherein the position estimator analyzes an inclination of the false image to estimate an arrival direction of the ultrasonic source by using the inclination of the false image.
However, Krueker teaches wherein the position estimator analyzes an inclination of the false image to estimate an arrival direction of the ultrasonic source by using the inclination of the false image ([0013] The tool imaging machine generates a seed distribution image of projected locations of the radioactive seeds within the diseased tissue that may include one or more false projected locations. For purposes of the present invention, the phrase ‘seed distribution image of projected locations” broadly encompasses an image of tissue image projections of resting locations of the radioactive seeds in the diseased tissue. Any false projected location(s) included within the tissue image projections include one or more false negative projected locations derived from a poor visibility level of radioactive seed(s) and/or one or more false positive projected locations derived from image artifact(s); [0015] the combination of the tracked seed distribution map and the seed distribution image may broadly encompass an application of a distance metric between the tracked seed distribution map and the seed distribution image for (1) confirming one or more of the projected locations).
Boctor and Krueker are considered analogous because both disclose systems that include ultrasound images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the distribution of the false projected locations in order to estimate the direction the ultrasound waves are coming from.
Regarding claim 4, Boctor fails to teach wherein the position estimator comprises an identifier that has learned a relationship between the false image and the position information of the ultrasonic source.
However, Krueker teaches wherein the position estimator comprises an identifier that has learned a relationship between the false image and the position information of the ultrasonic source ([0014] the brachytherapy seed localizer generates a composite seed distribution map of estimated locations of the radioactive seeds within the diseased tissue derived from a combination of the tracked seed distribution map and the seed distribution image excluding any false projected location(s) within the seed distribution image; [0015] the combination of the tracked seed distribution map and the seed distribution image may broadly encompass an application of a distance metric between the tracked seed distribution map and the seed distribution image for (1) confirming one or more of the projected locations).
Boctor and Krueker are considered analogous because both disclose systems that include ultrasound images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an output both inclusive and exclusive of the false image in order to learn a relationship between the false image and the position information.
Regarding claim 6, Boctor teaches the ultrasound imaging apparatus further comprises a control unit configured to receive the trigger signal from the light generator, and to control transmission and reception of the ultrasonic waves by the transmitter and the receiver ((col. 39 lines 11-13) FIGS. 39A and 39B show tracking systems for synthetic tracked aperture photoacoustic imaging according to some embodiments of the invention. FIG. 39A shows an optical tracking system and free hand configuration, and FIG. 39B shows robotic tracking and control).
Boctor fails to teach wherein the ultrasonic source comprises a photoacoustic element configured to generate an ultrasonic wave upon irradiation of light and a light generator configured to transmit a trigger signal to the ultrasound imaging apparatus, along with irradiating the photoacoustic element with light.
However, Irisawa teaches wherein the ultrasonic source comprises a photoacoustic element configured to generate an ultrasonic wave upon irradiation of light and a light generator configured to transmit a trigger signal to the ultrasound imaging apparatus, along with irradiating the photoacoustic element with light ((col. 2 line 60 – col. 3 line 2) the invention provides a photoacoustic signal processing device comprising an acoustic wave detection unit for detecting a photoacoustic wave emitted from an inserted object inserted into a subject, the inserted object having a light guide member configured to guide light from a light source and a photoacoustic wave generation unit configured to absorb light emitted from the light guide member to generate the photoacoustic wave, a photoacoustic image generation unit for generating a photoacoustic image based on a detection signal of the photoacoustic wave)
Boctor and Irisawa are considered analogous because both disclose ultrasound imaging apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to trigger the generation of an ultrasound wave through at a point where a photoacoustic element is irradiated with light.
Regarding claim 7, Boctor teaches a control unit configured to use position information of the ultrasonic source estimated by the position estimator, to perform control on a phase of beamforming by the receiver, so that the beamforming is performed on the position information being estimated ((col. 6 lines 52-63) the operator can select a region of interest with a cursor or by positioning it within a pre-determined position in the image display. The operator or a robot sweeps the probe over the patient's body. If the operator controls the sweep, a position sensing system can report the position of the probe to the transmit and receive beamformers. The transmit beamformer can adaptively modify the direction, focal depth, aperture size, virtual element position, beam width, and/or other transmit parameters of subsequently fired pulses in response to array position information. The transmit beamformer can also use the array position information to steer pulses towards the region of interest).
Regarding claim 8, Boctor teaches wherein the position estimator uses the ultrasonic signal received by the receiver after the control on a phase of beamforming by the control unit ((col. 6 line 65 - col. 7 line 10)  the receive beamformer calculates the acoustic path length from an element to a voxel in the region of interest at a position of the array as the array. Across numerous array positions and for numerous transmit events, received echoes from the element are combined coherently using one of several synthetic aperture methods. If the robot executes a pre-programmed sweep, the transmit and receive beamformers can use predetermined rather than adaptive transmit and receive synthetic aperture beamforming methods. If the robot executes an adaptive sweep of the probe (potentially responding to force-feedback or the measured contours of the patient) the transmit and receive beamformers can adaptively respond to the probe position as described above)
to estimate the position information of the ultrasonic source again ((col. 1 lines 52-61) a positioning system configured to communicate with the ultrasound signal processor to provide probe position information to the ultrasound signal processor. The positioning system is configured to determine a first position of the ultrasound probe relative to a region of interest and a second position of the ultrasound probe relative to the region of interest, the second position of the ultrasound probe being translated with respect to the first position of the ultrasound probe. The ultrasound signal processor is further configured to coherently sum, utilizing the probe position information, at least one of the plurality of ultrasonic echo signals while the ultrasound probe is in the first position with at least one of the plurality of ultrasonic echo signals while the ultrasound probe is in the second position to provide a synthetic aperture that is larger than a physical aperture of the ultrasound probe).
Regarding claim 9, Boctor teaches wherein the position estimator uses an ultrasonic signal received by the receiver after the control on a phase of beamforming by the control unit ((col. 7 line 41-43) The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102; (col. 9 line 17) The ultrasound signal processor can display the acquired B-mode image).
Boctor fails to teach create an image of the ultrasonic source, and displays the image on a display device.
However, Irisawa teaches create an image of the ultrasonic source, and displays the image on a display device ((col. 2 lines 56-58) display the photoacoustic image so as to allow determination of whether or not the inserted object drawn on the photoacoustic image is directly below a probe).
Boctor and Irisawa are considered analogous because both disclose ultrasound imaging apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to create an image including the inserted ultrasound probe and display it to the user. 
Regarding claim 10, Boctor teaches the position information being estimated by the position estimator ((col. 9 lines 6-17) The positioning system is used to record the initial position of the probe. The sonographer then moves the ultrasound probe and collects data from a new position. This process is repeated until data has been collected from a sufficient number of poses. The positioning system can compute the locations of the poses, and the ultrasound signal processor can select the poses which match the reconstruction geometry. The ultrasound signal processor can the coherently sum the data from these poses to provide a synthetic aperture that is larger than a physical aperture of the ultrasound probe. The ultrasound signal processor can display the acquired B-mode image).
Boctor fails to teach a display image former configured to form a display image representing the position information of the ultrasonic source.
However, Irisawa teaches  a display image former configured to form a display image representing the position information of the ultrasonic source ((col. 2 lines 56-58) display the photoacoustic image so as to allow determination of whether or not the inserted object drawn on the photoacoustic image is directly below a probe).
Boctor and Irisawa are considered analogous because both disclose ultrasound imaging apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to create an image including the inserted ultrasound probe and display it to the user. 
Regarding claim 11, Boctor fails to explicitly teach wherein the display image former forms the display image including the ultrasonic image of the image area and the position information on the same screen. However, Boctor does teach (col. 9 lines 6-17) The positioning system is used to record the initial position of the probe. The sonographer then moves the ultrasound probe and collects data from a new position. This process is repeated until data has been collected from a sufficient number of poses. The positioning system can compute the locations of the poses, and the ultrasound signal processor can select the poses which match the reconstruction geometry. The ultrasound signal processor can the coherently sum the data from these poses to provide a synthetic aperture that is larger than a physical aperture of the ultrasound probe. The ultrasound signal processor can display the acquired B-mode image. Given that the resulting B-mode image that is displayed contains position information, it is obvious that the ultrasonic image and the position information are displayed on the same screen.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor in view of Krueker and Irisawa as applied to claim 1 above, and further in view of Yokosawa (US Patent No 6261232 B1).
Regarding claim 5, Boctor teaches wherein the ultrasonic source comprises a piezoelectric element that generates an ultrasonic wave when voltage is applied ((col. 37 lines 49-50) An ultrasound signal can be generated through a tiny piezo element)
Boctor fails to teach the transmitter transmits an electric signal to the piezoelectric element during the time when the ultrasonic signal is not transmitted.
However, Yokosawa teaches the transmitter transmits an electric signal to the piezoelectric element during the time when the ultrasonic signal is not transmitted ([abst] An alternating time period of the frequency modulation is set to such time two times longer than such delay time which is defined from a time instant when a signal voltage is applied to a piezoelectric transducer element (1) up to another time instant when an ultrasonic wave originated from the piezoelectric transducer is reflected from a focal point 5 and then is reached to the piezoelectric transducer element).
Boctor and Yokosawa are considered analogous because both utilize ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to transmit an electrical signal to the piezoelectric element and an ultrasonic wave in an alternating fashion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao (US Patent No 20160350620 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tashiro (US Patent No 9149252 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ustuner (US Patent No 20050033165 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793